DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communication: an amendment filed on 01/15/2021.
Claims 1-20 are currently pending.    
Claims 1-12, 15, 16 and 18 are currently amended. 

Response to Arguments
Applicant’s arguments, see pages 10-11, filed on 01/15/2021, with respect to the rejection(s) of claim(s) 1-20 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Torikai et al. (US 2016/0198210).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1, 2, 6, 7, 9, 10-13, 17, 18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Torikai et al. (US 2016/0198210, hereinafter Torikai) in view of Yamada (US 2012/0311189).
  
Regarding claim 1, Torikai teaches: An information processing system (see fig. 3A, [0242] Embodiments of the present invention can also be realized by a computer of a system) including an information processing apparatus (fig. 3A, server 200b) communicable with a device (fig. 3A, digital camera 100), the information processing system comprising: 
circuitry configured (fig. 1 and fig. 2, CPU 203)to 
receive, from the device, identification information identifying a service providable by the information processing apparatus (], see FIGS. 12A and 12B and [0161-0163show examples of settings screens for a function of automatically transferring images to a photo storage service according to the present embodiment. A settings screen 1201 shown in FIG. 12A is prepared as a part of a function of the transfer service application running on the PC 200a. While the settings screen 1201 is provided as a part of a function of a dedicated application in the present embodiment, it may be provided by the server 200b as a webpage for configuring the data transfer service. In this case, the settings screen 1201 can be provided not only by any application with a web browser function on the PC 200a, but also by any device that can access the server 200b (for example, a smartphone).). 

Torikai does not explicitly teach: transmit, to the device, a process execution request to implement the service by activating an imaging function of the device, and cause the device to upload the image data captured by using the imaging function to the information processing apparatus, the service corresponding to the identification information; and 
store the image data captured using the imaging function in a memory.  


store the image data captured using the imaging function in a memory ([0081], The access controller 114 stores the image data (i.e., data input from the image forming apparatus 20) specified by the transmission request in the auxiliary storage device 102 (step S306). The access controller 114 also stores a data ID of the corresponding data, updated date and time (current date and time), a thumbnail image, a path name of a stored destination (i.e., stored destination path name) of the corresponding data, access destination ID information, and the like in the synchronization data storage (e.g., FIG. 7).).    

transmit, to the device, a process execution request to implement the service of activating an imaging function of the device ([0226], when the user presses the save button 511 displayed on the electronic whiteboard 70b, the sign-in screen 431 is presented as illustrated in (b) in FIG. 34.), and causing the device to upload the image data captured by using the imaging function to the information processing apparatus ([0226], a capture screen 461A in (f) of FIG. 34 is displayed. As the user presses the capture button 463A, a screenshot of the electronic whiteboard 70b is captured as image data.), the 


The motivation for the combination is that Torikai and Yamada are in the same field of endeavor, mainly information processing system for storing image data. 

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Torikai to include transmit, to the device, a process execution request to implement the service by activating an imaging function of the device, and cause the device to upload the image data captured by using the imaging function to the information processing apparatus, the service corresponding to the identification information; and store the image data captured using the imaging function in a memory as taught by Yamada. The motivation/suggestion would have been to further enhance/improve the information processing system since doing so would allow other people to access to the image data by storing it at a remote location.   

Regarding claim 2, Torikai and Yamada teach: The information processing system according to claim 1, wherein the identification information received by the circuitry is associated with a target object to be captured, and is readable by the device (Yamada, see fig. 7, and [0081], The access controller 114 also stores a data ID of the corresponding data, updated date and time (current date and time), a thumbnail image, a path name of a stored destination (i.e., stored destination path name) of the 
 



Regarding claim 6, Torikai and Yamada teach: The information processing system according to claim 1, 
wherein, in response to receiving the identification information, the circuitry is further configured to transmit, to the device, display data used for displaying an input screen used for inputting information identifying a storage destination of the image data (Torikai, see figs. 12A and 12B, [0162]), and a process execution request to cause the device to transmit the information input to the input screen to the information processing apparatus (fig. 12B, Ok button 1221 to start the process), and 
wherein, in response to inputting the information identifying the storage destination of the image data to the input screen, the circuitry is further configured to recieve the information identifying the storage destination of the image data input to the input screen (fig. 12A and fig. 12B, storage destination server of company A), and store the uploaded image data in a storage region of the memory identified by the information identifying the storage destination (Torikai, [0162-178], FIGS. 12A and 12B show examples of settings screens for a function of automatically transferring images to a photo storage service according to the present embodiment. A settings screen 1201 shown in FIG. 12A is prepared as a part of a function of the transfer service application running on the PC 200a. While the settings screen 1201 is provided as a part of a function of a dedicated application in the present embodiment, it may be provided by the server 200b as a webpage for configuring the data transfer service.).   


Regarding claim 7, Torikai and Yamada teach: The information processing system according to claim 1, wherein the circuitry is further configured to: 
receive, from the device, the identification information identifying the service, and group information indicating a group (Yamada, see fig. 12, selection of application 510, see fig. 10, group of clouds server a and b); 
transmit, to the device, the process execution request to implement the service by activating the imaging function of the device (Yamada, see fig. 11, execute scanning S303, [0079], When the user presses a start key (i.e., a start button) on the operations panel after having set the executing condition of the scan-to-cloud application 25, the scan-to-cloud application 25 allows a scanner of the image forming apparatus 20 to execute scanning of image data from a document placed on a platen or placed on an auto document feeder (ADF) of the image forming apparatus 20 (step S303).), and cause the device to upload the image data captured by using the imaging function to the information processing apparatus, the service corresponding to the identification information (Yamada,[0079], Subsequently, the communication controller 28 transmits a transmission request for transmitting the scanned data to the information processing apparatus 10 (step S304). The transmission request specifies the scanned image data and the executing condition set in step S302. Also, see fig. 7)); and 
store the image data captured by using the imaging function in a storage destination of the memory associated with the group information (Yamada, [0081], The access controller 114 stores the image data (i.e., data input from the image forming apparatus 20) specified by the transmission request in the auxiliary storage device 102 (step S306). The access controller 114 also stores a data ID of the corresponding data, updated date and time (current date and time), a thumbnail image, a path name of a stored destination (i.e., stored destination path name) of the corresponding data, access destination ID information, and the like in the synchronization data storage (e.g., FIG. 7).).   


Regarding claim 9, Torikai and Yamada teach: The information processing system according to claim 7, wherein, in response to receiving the identification information, the circuitry is further configured to transmit, to the device, display data used for displaying an input screen used for inputting the group information and a process execution request to cause the device to transmit the group information input to the input screen to the information processing apparatus, and receive the group information input to the input screen from the device (Yamada, [0076], When the display controller 27 of the image forming apparatus 20 displays the application selective screen on a touch panel of the operations panel in the image forming apparatus 20, the scan-to-cloud application 25 is selected as an application subject to execution (step S301). See fig. 12).  
 
Regarding claim 10, Torikai and Yamada teach: The information processing system according to claim 7, wherein the group information received by the circuity includes at least one of information indicating a time when the image data was captured and information identifying a user of the device (Yamada, [0052], FIG. 6 is a diagram illustrating an example of the list-of-data information acquired from the cloud-based service (i.e., server apparatus 60). In FIG. 6, the list-of-data information includes a data ID and updated date and time for each of the updated data. The data ID is identifier information of the data. The updated date and time are date and time at which the data are updated. Hence, in step S103, bibliographic information of each data is acquired; however, an entity of the data is not acquired. However, the entity of the data may be acquired. Note that the server apparatus 60 indicates one or more server apparatuses 60 set in advance as an access destination. For example, the auxiliary storage device 102 is configured to store an IP address of each of the server apparatuses 60 set as an access destination or a uniform resource locator (URL) and the like (hereinafter called "access destination 

Claims 11 and 12 are rejected for reasons similar to claim 1 above.
Claim 13 is rejected for reasons similar to claim 2 above.
Claim 17 is rejected for reasons similar to claim 6 above.
Claim 18 is rejected for reasons similar to claim 7 above.
Claim 20 is rejected for reasons similar to claim 9 above.


Claims 3, 4, 5, 8, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Torikai et al. (US 2016/0198210, hereinafter Torikai) in view of Yamada (US 2012/0311189) and further in view of Saravanan (US 2012/0200390).
Regarding claim 3, Torikai and Yamada teach: The information processing system according to claim 2. 
Torikai and Yamada do not explicitly teach: wherein the identification information received by the circuitry is embedded in a two- dimensional code.

However, Saravanan teaches: wherein the identification information received by the circuitry is embedded in a two- dimensional code ([0030], see fig. 3, For example, Delta Airlines uses mobile boarding passes from a vendor called Mobiqa. A mobile boarding pass is simply a website link that returns salient boarding pass information such as the name, flight number, flight date and time, gate number, boarding time, origin and destination of travel, plus a scan able barcode that incorporates much of this information. A system is already in place for travelers to request mobile boarding passes. 

The motivation for the combination is that Torikai, Yamada and Saravanan are in the same field of endeavor, mainly information processing system for storing image data.  

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Torikai and Yamada to include wherein the identification information received by the circuitry is embedded in a two- dimensional code as taught by Saravanan. The motivation/suggestion would have been to further enhance/improve the information processing system since doing so would allow for information to be added to the QR code therefore allowing the image to be capture without the user having to type in the address or location to upload the image therefore reducing user errors/typo.    

Regarding claim 4, Torikai, Yamada and Saravanan teach: The information processing system according to claim 3, wherein the circuitry is further configured to receive user identifying information identifying a user of the device with the image data (Torikai, see fig. 12B, account and password), and
 wherein the image data is associated with the user identifying information and a date when the image data was received, and then the image data is stored in the memory (Torikai, see fig. 12B, and [0195], A list generation date/time 1502 is a timestamp of the date and time of generation of information of the list. Specifically, it indicates the time when the digital camera 100 started to transfer image files to the PC 200a (or the time in the PC 200a when reception of the image files was started).).    



Regarding claim 5, Torikai, Yamada and Saravanan teach: The information processing system according to claim 4, wherein the user identifying information received by the circuitry is embedded in the two-dimensional code (Saravanan, see fig. 3 and [0030], pass information such as the name). 

Regarding claim 8, Torikai and Yamada teach: The information processing system according to claim 7. 
Torikai and Yamada do not explicitly teach: wherein the identification information and the group information received by the circuitry are embedded in a two-dimensional code associated with a target object to be captured, and are readable by the device. 

However, Saravanan teaches: wherein the identification information and the group information received by the circuitry are embedded in a two-dimensional code associated with a target object to be captured, and are readable by the device ([0030], see fig. 3, For example, Delta Airlines uses mobile boarding passes from a vendor called Mobiqa. A mobile boarding pass is simply a website link that returns salient boarding pass information such as the name, flight number, flight date and time, gate number, boarding time, origin and destination of travel, plus a scan able barcode that incorporates much of this information. A system is already in place for travelers to request mobile boarding passes. Airlines typically send mobile boarding passes to travelers either directly to their phones using messaging services, or as website links to the travelers' email addresses).



Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Torikai and Yamada to include wherein the identification information and the group information received by the circuitry are embedded in a two-dimensional code associated with a target object to be captured, and are readable by the device as taught by Saravanan. The motivation/suggestion would have been to further enhance/improve the information processing system since doing so would allow for information to be added to the QR code therefore allowing the image to be capture without the user having to type in the address or location to upload the image therefore reducing user errors/typo.   


Claim 14 is rejected for reasons similar to claim 3 above.
Claim 15 is rejected for reasons similar to claim 4 above.
Claim 16 is rejected for reasons similar to claim 5 above.
Claim 19 is rejected for reasons similar to claim 8 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675